DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasunuma et al (US 20090072173).

    PNG
    media_image1.png
    515
    902
    media_image1.png
    Greyscale

Regarding claim 1, Hasunuma (FIGs 1-3, 5, and 8-9 [although called different embodiments they are seen to be analogous with respect to the valve/housing components and general control method; diverging embodiments relied upon for diverging claims]; also annotated FIG 3x provided above) discloses “A flow rate regulating device comprising: 
a valve body section (14) that moves along an axis (vertical in FIGs) extending in a vertical direction inside a valve chamber (43a) and has a flat valve body surface (shoulder surface of 14 that abuts annular seat and faces 41a in FIG 3; “FVBS”) extending in a horizontal direction (has a horizontal cross-section); 
a main body section (12) including the valve chamber that accommodates the valve body section (see FIGs), an inflow channel (large diameter left section 41 in FIG 1) that guides a liquid flowing inside from a flow inlet (left opening of 41) to the valve chamber (see FIG 1, para 89), an outflow channel (large diameter right section 42 in FIG 1) that guides the liquid to a flow outlet (right opening of 42), and a communication channel (small diameter section 41 in FIG 3, terminates at 41a [both small diameter and large diameter sections shown in FIG 1]) that communicates between the valve chamber and the outflow channel (see FIG 1); 
a valve seat section (structure defining 41a) having a flat valve seat surface (annular surface that surrounds and defines 41a; “FVSS”) provided around an inflow opening (41a, “IO”) that communicates between the communication channel and the valve chamber (see FIG 3), disposed at a position opposite to the valve body surface and extending in the horizontal direction (see FIG 3); 
a regulation mechanism (15, 16, 17) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface and thereby regulates a flow rate of the liquid flowing from the valve chamber into the communication channel (paragraph 95-96); and
a control unit (102) that controls the regulation mechanism (see FIG 8) so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain When the flow level of the fluid is to be reduced or when the valve is to be closed, the motor 15 may be operated so as to rotate the rotary shaft 15a of the motor 15 in a second direction”; from this it is evident that there is a deliberate control step where the valve is moved from the open position to a lower but non-closed position [read on “maintain a non-contact state”]; furthermore, Hasunuma clearly provides the capability for partial stroke in paragraph 156, where a proportional relationship between signal and valve position is established), wherein the valve body surface is formed in a round shape about the axis in planar view (understood to be round in cross-section, as it is called a “needle”) with a larger radius than the inflow opening (see FIG 3x, FVBS is radially outside IO) and is disposed at a position opposite to the inflow opening and the valve seat surface (see FIG 3), and
a channel cross-sectional area of the communication channel (area of the small diameter 41 in FIG 3) is smaller than each of a channel cross-sectional area of the inflow channel and a channel cross-sectional area of the outflow channel (in FIG 1, the channel [located b/n large diameter sections of 41 and 42] is clearly narrower and smaller in area than the large diameter sections of 41 and 42).”

Regarding claim 2, Hasunuma (FIGs 1-3, annotated 3x above, 5, and 8-9) discloses “wherein the movement range includes a range in which a minimum channel cross-sectional area of a channel formed between the valve body surface and the valve seat surface is smaller than the channel cross-sectional area of the communication channel (while not explicitly stated, Hasunuma is understood to be capable of moving in a range where the distance between FVBS and FVSS forms a space having a smaller area than 41 in FIG 3 in a similar manner to the applicant, as Hasunuma’s control enables partial stroke; furthermore, this is understood to be an expected result in Hasunuma as the movement of 14 is for reducing the flow level of fluid [paragraph 96], and for this to be achieved the effective area between FVBS and FVSS must be smaller than the area through 41 in FIG 3).”

Regarding claim 3, Hasunuma (FIGs 1-3, annotated 3x above, 5, and 8-9) discloses “wherein the movement range is set so that a channel cross-sectional area of the inflow opening substantially matches a change amount of a minimum channel cross-sectional area of a channel formed between the valve body surface and the valve seat surface when the valve body surface is moved from a position closest to the valve seat surface to a position most away from the valve seat surface (while not explicitly stated, Hasunuma is understood to be capable of moving in a range where there area between FVBS and FVSS increases proportional to how far FVBS moves away from FVSS in a similar manner to the applicant; furthermore, this is understood to be an expected result in Hasunuma as the movement of 14 is for reducing the flow level of fluid [paragraph 96] to varying degrees).”

Regarding claim 4, Hasunuma (FIGs 1-3, annotated 3x above, 5, and 8-9) discloses “wherein the valve body section includes a base (14 in FIG 3) formed in an axial shape along the axis (see FIG 3), and a diaphragm portion (14c) coupled to an outer peripheral surface of the base and formed in an annular thin film shape about the axis (understood to be annular, as the rest of 14 is understood to have rotational symmetry by virtue of being called a needle), 
and the base is formed so that an outer diameter of the base in a radial direction that is perpendicular to the axis gradually decreases from the outer peripheral surface toward the valve body surface (evidenced by “taper”, which decreases the diameter of 14 towards FVBS).”

    PNG
    media_image1.png
    515
    902
    media_image1.png
    Greyscale

Regarding claim 7, Hasunuma (FIGs 1-3, 5, and 8-9 [although called different embodiments they are seen to be analogous with respect to the valve/housing components and general control method; diverging embodiments relied upon for diverging claims]; also annotated FIG 3x provided above) discloses “A control method of a flow rate regulating device, the flow rate regulating device comprising: 
a valve body section (14) that moves along an axis (vertical in FIGs) extending in a vertical direction inside a valve chamber (43a) and has a flat valve body surface (shoulder surface of 14 that abuts annular seat and faces 41a in FIG 3; “FVBS”) extending in a horizontal direction (has a horizontal cross-section); 
a main body section (12) including the valve chamber that accommodates the valve body section (see FIGs), an inflow channel (large diameter left section 41 in FIG 1) that guides a liquid flowing inside from a flow inlet (left opening of 41) to the valve chamber (see FIG 1, para 89), an outflow channel (large diameter right section 42 in FIG 1) that guides the liquid to a flow outlet (right opening of 42), and a communication channel (small diameter section 41 in FIG 3, terminates at 41a [both small diameter and large diameter sections shown in FIG 1]) that communicates between the valve chamber and the outflow channel (see FIG 1); 

a regulation mechanism (15, 16, 17) that moves the valve body section along the axis to regulate a distance between the valve body surface and the valve seat surface and thereby regulates a flow rate of the liquid flowing from the valve chamber into the communication channel (paragraph 95-96), the method comprising: 
a control step of controlling the regulation mechanism (via 102) so that the valve body section moves in a movement range in which the valve body surface and the valve seat surface maintain a non-contact state (this step is seen to be a sub-step of paragraph 96 “When the flow level of the fluid is to be reduced or when the valve is to be closed, the motor 15 may be operated so as to rotate the rotary shaft 15a of the motor 15 in a second direction”; from this it is evident that there is a deliberate control step where the valve is moved from the open position to a lower but non-closed position [read on “maintain a non-contact state”]; furthermore, Hasunuma clearly provides the capability for partial stroke in paragraph 156, where a proportional relationship between signal and valve position is established), wherein the valve body surface is formed in a round shape about the axis in planar view (understood to be round in cross-section, as it is called a “needle”) with a larger radius than the inflow opening (see FIG 3x, FVBS is radially outside IO) and is disposed at a position opposite to the inflow opening and the valve seat surface (see FIG 3), and
a channel cross-sectional area of the communication channel (area of the small diameter 41 in FIG 3) is smaller than each of a channel cross-sectional area of the inflow channel and a channel cross-sectional area of the outflow channel (in FIG 1, the channel [located b/n large diameter sections of 41 and 42] is clearly narrower and smaller in area than the large diameter sections of 41 and 42).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma in view of Alfano (US 20120240685).

Regarding claim 5, Hasunuma (FIGs 1-3, 5, and 8-9) discloses “wherein the regulation mechanism includes a stepping motor (15) that rotates a drive shaft (15a) about the axis (vertical axis in FIGs), and a moving member (17) that moves along the axis in response to rotation of the drive shaft and is coupled to the valve body section (see FIG 3, paragraph 95), and 
the control unit controls the stepping motor in accordance with an excitation signal (“pulsed signal”, paragraph 156) that changes by a micro step unit (a pulse within “number of pulses”, para 156)…” 
Hasunuma does not explicitly state “[a micro step unit] obtained by dividing a step by a predetermined division number (see explanation below).” However, Hasunuma clearly necessitates signals indicative of moving the valve a partial amount to reduce the fluid in paragraph 96. Hasunuma already knows the number of pulses to move the valve the full amount (paragraph 156).
Furthermore, Alfano (paragraph 27) teaches a stepper motor and pulsed signal control (analogous to Hasunuma), where “the stepper motor 166 includes a driver and various step modes, including, half-step and micro-step. A half-step designation simply means that there are two partial-subdivided, and in some instances is capable of rotating at 1/256 of a full step.” 
Therefore it would have been obvious, before the effective filing date, to modify the stepper motor control of Hasunuma with the designated step modes of Alfano such that it includes “[a micro step unit] obtained by dividing a step by a predetermined division number (see explanation below)”, as Hasunuma necessitates a means for moving the valve partial amounts (and thus partial rotations of the motor), and providing a known means to do so would be within routine skill in the art. One benefit for doing so would be to utilize a signal designation capable of rotating at 1/256 of a full step, for precise positioning of the valve and therefore fine flow regulation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma.

    PNG
    media_image1.png
    515
    902
    media_image1.png
    Greyscale

Regarding claim 6, Hasunuma (FIGs 1-3, annotated 3x above, 5, and 8-9) discloses “wherein the inflow opening (IO) is formed in a round shape about the axis in planar view (not shown, but understood that IO is circular as it corresponds in shape to needle 14b)”
Hasunuma does not explicitly state “r2>3-r1 is satisfied in which rl is a radius of the inflow opening, and r2 is a radius of the valve body surface.”
It would have been obvious, before the effective filing date, to modify the dimensions of Hasunuma such that “r2>3-r1 is satisfied in which rl is a radius of the inflow opening, and r2 is a radius of the valve body surface”, as Hasunuma operates as a variable restrictor, and making changes in relative sizes while still performing as a variable restrictor would be within routine skill in the art. One benefit would be to utilize a valve being definitively larger than the restricted opening, as is desirable in Hasunuma.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Long (US 20160369912), Martino et al (US 20170315566), Tripoli et al (US 3151838), and Castle (US 6032924).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753